      Case 4:14-cv-04480-YGR Document 271 Filed 02/12/19 Page 1 of 4


 1   JOSEPH H. HUNT
       Assistant Attorney General
 2   DAVID L. ANDERSON
       United States Attorney
 3   ANTHONY M. COPPOLINO
       Deputy Branch Director
 4   JULIA A. HEIMAN Bar No. 241415
       Senior Counsel
 5   CHRISTOPHER HEALY
     Trial Attorney
 6
     United States Department of Justice
 7   Civil Division, Federal Programs Branch
       P.O. Box 883
 8     Washington, D.C. 20044
       Telephone: (202) 616-8480
 9     Facsimile: (202) 616-8470
       Email: Julia.Heiman@usdoj.gov
10   Attorneys for Defendants
     MAYER BROWN LLP
11   LEE H. RUBIN (SBN 141331)
       lrubin@mayerbrown.com
12   SAMANTHA BOOTH (SBN 298852)
       sbooth@mayerbrown.com
13     Two Palo Alto Square, Suite 300
       3000 El Camino Real
14     Palo Alto, CA 94306-2112
       Telephone: (650) 331-2000
15     Facsimile: (650) 331-2060
     Attorneys for Plaintiff Twitter, Inc.
16
                                UNITED STATES DISTRICT COURT
17
                              NORTHERN DISTRICT OF CALIFORNIA
18                                   OAKLAND DIVISION

19    TWITTER, INC.,                                   Case No. 14-cv-4480-YGR
20                   Plaintiff,
      v.
21                                                     STIPULATED REQUEST TO SET A
                                                       SCHEDULE FOR RESOLUTION OF
22    MATTHEW G. WHITAKER, Acting                      STATE SECRETS ISSUE
      Attorney General of the United States, et al.,
23
                                                       Hon. Yvonne Gonzalez Rogers
24                   Defendants.
25

26

27

28


                                                Stipulated Request to Set a Schedule– Case No. 14-cv-4480-YGR
      Case 4:14-cv-04480-YGR Document 271 Filed 02/12/19 Page 2 of 4


 1           Plaintiff Twitter, Inc. and Matthew G. Whitaker, the United States Department of Justice,
 2   Christopher Wray, and the Federal Bureau of Investigation (collectively, “Defendants”), by and
 3   through their respective counsel of record, hereby stipulate as follows.
 4           WHEREAS:
 5           1.      On January 2, 2018, the Court issued the Order to Show Cause Re: Disclosure of
 6   Declaration Submitted In Camera, ECF No. 261 (“Order to Show Cause”), which required
 7   Defendants to demonstrate why they should not be ordered to disclose to Plaintiff’s counsel the
 8   Classified Declaration of Executive Assistant Director (“EAD”) Steinbach (“Classified
 9   Declaration”). See ECF No. 261.
10           2.      As Defendants explained in their Response to the Order to Show Cause
11   (“Response”), the Government had initiated, but had yet not completed, deliberations regarding
12   whether to assert the state secrets privilege to protect the Classified Declaration from disclosure.
13   See ECF No. 264 at 1.
14           3.      In its Opposition to the Government’s Response, Twitter indicated that it did not
15   object to the Government being given time to complete its consideration of whether to invoke the
16   state secrets privilege if it could complete its review no later than March 17, 2019. Dkt. No. 265,
17   at 3, 20.
18           4.      Although the parties had initially understood that there was to be a hearing
19   addressing the Order to Show Cause on February 15, 2019, the parties observed that there was no
20   hearing set on the Court’s calendar. Accordingly, on February 8, 2019, the parties jointly
21   contacted the Courtroom Deputy, who confirmed that the Court did not plan to hold a hearing in
22   this matter on February 15, 2019. During that call, the parties also discussed that the
23   Government’s deliberations regarding the potential assertion of the state secrets privilege over
24   the Classified Declaration were ongoing. The Courtroom Deputy instructed to parties to file a
25   stipulation, regarding a deadline for the Government to complete its consideration of whether to
26   assert the state secrets privilege in this matter.1
27           1
               The parties had intended to submit their stipulation by February 11, 2019, but, despite
28   their best efforts, were not able to finalize the instant stipulation until February 12, 2019.
                                                          2
                                                   Stipulated Request to Set a Schedule– Case No. 14-cv-4480-YGR
      Case 4:14-cv-04480-YGR Document 271 Filed 02/12/19 Page 3 of 4


 1          5.      As directed by the Court on February 8, 2019, the parties have met and conferred
 2   and respectfully request that the Court set the following schedule for further proceedings related
 3   to the Government’s potential invocation of the state secrets privilege over the Classified
 4   Declaration:
 5               a) By March 15, 2019, the Government will inform the Court and Twitter whether it
 6                  intends to assert the state secrets privilege in this matter.
 7               b) By March 19, 2019, the parties will submit a proposed schedule for further
 8                  proceedings based on the Government’s decision regarding an assertion of the
 9                  state secrets privilege (including a proposed briefing schedule if the Government
10                  does decide to invoke the state secrets privilege).
11

12
     Agreed to and submitted by:
13

14    Dated: February 12, 2019                    MAYER BROWN LLP

15                                                 /s/ Lee H. Rubin
                                                  MAYER BROWN LLP
16                                                LEE H. RUBIN (SBN 141331)
                                                  lrubin@mayerbrown.com
17                                                SAMANTHA BOOTH (SBN 298852)
                                                  sbooth@mayerbrown.com
18                                                Two Palo Alto Square, Suite 300
                                                  3000 El Camino Real
19                                                Palo Alto, CA 94306-2112
                                                  Telephone:     (650) 331-2000
20                                                Facsimile:     (650) 331-2060

21                                                ATTORNEYS FOR PLAINTIFF
                                                  TWITTER, INC.
22

23

24   Dated: February 12, 2019                       JOSEPH H. HUNT
                                                    Assistant Attorney General
25
                                                    DAVID L. ANDERSON
26                                                  United States Attorney

27                                                  ANTHONY J. COPPOLINO
28
                                                         3
                                                Joint Stipulation Regarding Discovery– Case No. 14-cv-4480-YGR
      Case 4:14-cv-04480-YGR Document 271 Filed 02/12/19 Page 4 of 4


                                                    Deputy Branch Director
 1

 2                                                      /s/ Julia A. Heiman
                                                    JULIA A. HEIMAN, Bar No. 241415
 3                                                  Senior Counsel
                                                    CHRISTOPHER HEALY
 4                                                  Trial Attorney
                                                    U.S. Department of Justice
 5
                                                    Civil Division, Federal Programs Branch
 6                                                  P.O. Box 883
                                                    Washington, D.C. 20044
 7                                                  julia.heiman@usdoj.gov
 8                                                  Attorneys for Defendants
 9
     I, Julia A. Heiman, attest that I obtained concurrence of Plaintiff’s counsel in the filing of this
10
     document.
11

12
     I declare under penalty of perjury under the laws of the United States of America that the
13
     foregoing is true and correct.
14

15   Dated: February 12, 2019                                /s/ Julia A. Heiman ___
                                                            JULIA A. HEIMAN, Bar No. 241415
16                                                          Senior Counsel
17

18

19

20

21

22

23

24

25

26

27

28
                                                         4
                                                Joint Stipulation Regarding Discovery– Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 271-1 Filed 02/12/19 Page 1 of 2


 1   JOSEPH H. HUNT
       Assistant Attorney General
 2   DAVID L. ANDERSON
       United States Attorney
 3   ANTHONY M. COPPOLINO
       Deputy Branch Director
 4   JULIA A. HEIMAN Bar No. 241415
       Senior Counsel
 5   CHRISTOPHER HEALY
     Trial Attorney
 6
     United States Department of Justice
 7   Civil Division, Federal Programs Branch
       P.O. Box 883
 8     Washington, D.C. 20044
       Telephone: (202) 616-8480
 9     Facsimile: (202) 616-8470
       Email: Julia.Heiman@usdoj.gov
10   Attorneys for Defendants
     MAYER BROWN LLP
11   LEE H. RUBIN (SBN 141331)
       lrubin@mayerbrown.com
12   SAMANTHA BOOTH (SBN 298852)
       sbooth@mayerbrown.com
13     Two Palo Alto Square, Suite 300
       3000 El Camino Real
14     Palo Alto, CA 94306-2112
       Telephone: (650) 331-2000
15     Facsimile: (650) 331-2060
     Attorneys for Plaintiff Twitter, Inc.
16
                               UNITED STATES DISTRICT COURT
17
                             NORTHERN DISTRICT OF CALIFORNIA
18                                  OAKLAND DIVISION

19    TWITTER, INC.,                           Case No. 14-cv-4480-YGR
20                  Plaintiff,
      v.
21

22    MATTHEW G. WHITAKER, Acting Attorney
      General of the United States, et al.,
23                                             [PROPOSED] ORDER
24                  Defendants.                Hon. Yvonne Gonzalez Rogers
25

26

27

28


                                               [PROPOSED] ORDER – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 271-1 Filed 02/12/19 Page 2 of 2


 1          Pursuant to stipulation of the parties, the Court HEREBY ORDERS that:
 2              1. By March 15, 2019, the Government will inform the Court and Twitter whether it
 3    intends to assert the state secrets privilege in this matter.
 4              2. By March 19, 2019, the parties will submit a proposed schedule for further
 5    proceedings based on the Government’s decision regarding an assertion of the state secrets
 6    privilege (including a proposed briefing schedule if the Government does decide to invoke the
 7    state secrets privilege).
 8

 9          IT IS SO ORDERED, this _________ day of _____________, 2019.
10

11

12          Dated: ____________________             _______________________________________
                                                    HON. YVONNE GONZALEZ ROGERS
13
                                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
                                                             [PROPOSED] ORDER – Case No. 14-cv-4480-YGR
